Citation Nr: 1812118	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  07-27 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected lichen planus, tinea pedis, and onychomycosis.


REPRESENTATION

Veteran represented by:	David Minyard, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2001 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. A Notice of Disagreement (NOD) was filed in August 2006. A Statement of the Case (SOC) was issued in July 2007. A substantive appeal (VA Form-9) was filed in September 2007. Supplemental Statements of the Case (SSOCs) were issued in November 2009, September 12, 2013, September 27, 2013, November 2016, and January 2018.

In May 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in January 2015, April 2015, August 2016, and December 2017. The appeal is now before the Board for further appellate action.  

In February 2018, the Veteran submitted additional medical evidence in support of his claim on appeal. The Veteran did not submit a waiver of AOJ consideration of the additional evidence. However, although the evidence is new to the claim, the medical evidence does not provide new clinical findings regarding the nature and extent of the Veteran's service-connected lichen planus, tinea pedis, and onychomycosis. The February 2018 clinical evidence merely reiterates clinical findings submitted by the Veteran in June 2017, which has been reviewed by the RO, and discussed in the January 2018 SSOC. In light of the duplicative nature of the medical evidence, the Board will proceed with its adjudication of the instant appeal.   

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 


FINDING OF FACT

The evidence of record shows that throughout the entire period on appeal, the Veteran's service-connected lichen planus, tinea pedis, and onychomycosis
has been manifested by symptoms that affect 20 to 40 percent of his entire body and exposed areas and have required occasional topical therapy only for a total duration of 6 weeks or more during the past 12 month period.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for lichen planus, tinea pedis, and onychomycosis have not been met. 38 U.S.C. § 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7822 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In a March 2006 letter, VA notified the Veteran of the evidence required to substantiate his claim. The Veteran was informed of the evidence VA would attempt to obtain and of the evidence that the Veteran was responsible for providing. See Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103, 5103A; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). The Board finds that the VCAA requirements to notify and assist have been satisfied in this appeal.

In January 2015, April 2015, August 2016, and December 2017, the Board remanded the case for additional development. The Board finds that the RO has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Pertinent regulations also provide that it is not necessary for all of the individual criteria to be present as set forth in the Rating Schedule, but that findings sufficient to identify the disability and level of impairment be considered.  38 C.F.R. § 4.21.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's service-connected lichen planus, tinea pedis, and onychomycosis is evaluated as 30 percent disabling under the provisions of Diagnostic Code 7822, Papulosquamous disorders not listed elsewhere (including lichen planus, large or small plaque parapsoriasis, pityriasis lichenoides et varioliformis acuta (PLEVA), lymphomatoid papulosus, and pityriasis rubra pilaris (PRP)).

Pursuant to Diagnostic Code 7822, a 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, and constant or near-constant systemic medications or intensive light therapy were required during the past 12-month period. 38 C.F.R. § 4.118.

The Veteran seeks a rating in excess of 30 percent for his service-connected lichen planus, tinea pedis, and onychomycosis.

In an October 2005 statement, Capt. M. H. asserted that the Veteran exhibited severe dry skin, and broken, open blisters on his feet and arms after he returned from a deployment during Operation Nobel Eagle, in Tooele, UT from October 2001 to October 2002. Capt. M. H. reported that he observed several instances of the Veteran's break-outs. In March 2006 and June 2017, the Veteran submitted photographs of what appear to be dark lesions on his feet, forearms, back, and legs. 

In April 2006, the Veteran was afforded a VA examination. The Veteran was diagnosed with onychomycosis, resolved; tinea pedis, resolved; and dermopathy; upper and lower extremities. The Veteran presented with a rash on the dorsal aspect of each foot that descended the lateral aspects of his legs and forearms. The Veteran described the rash as "intermittent but slowly progressive." The Veteran also reported that he had occasional lesions under the left breast. The Veteran's upper extremities had a few punctuate papular lesions measuring 0.25cm and 0.5cm that were well circumscribed and slightly raised. The lesions did not blanch when touched, bleed, or were scaly. The Veteran's lower extremities had lesions to the lateral aspect of the dorsum of each foot that ascended the mid lower extremity, to the lateral aspect. As the ascension became more cephalad, the lesions became less in number. They ranged from a size of 0.25cm to 0.5cm and were slightly violaceous in color. They were not tender or pruritic and did not blanch. There were no lesions on the soles of the Veteran's feet. The Veteran's nails were without irregularity or dystrophy. There were also no areas of skin breakdown including no active fungal disease interdigitally. The rash affected 18 percent of the Veteran's entire body. The Veteran treated the skin rash with Spectazole 1%, Triacinolone 0.1%, and Lamisil cream daily. The examiner noted that therapy was well tolerated and that the Veteran's toe/toenail fungus resolved. The Veteran did not require the use of any creams, ointments or tablets in the preceding 12 months before examination and has never had light beam therapy. 

A June 2006 VA treatment record indicated that the Veteran was diagnosed with lichen planus. A punch biopsy confirmed the diagnosis. The Veteran reported that he had a chronic rash on his bilateral arms, feet, and lower back. The Veteran had 2 3mm round, papular purple lesions over the dorsum of his feet and bilateral arms symmetrically, with no active blistering. The treating physician prescribed Effudex cream to use daily.

In a June 2007 statement, the Veteran's colleague, E. F., stated that he observed numerous lesions/blisters on the Veteran's forearms and feet. According to E. F., the Veteran complained about pain and itching. E. F. alleged that he noticed several of the Veteran's blister outbreaks. 

In the September 2009 VA Form-9 statement, the Veteran contended that new blisters "popped up daily" that covered "most" of the Veteran's body, including his groin area. The Veteran claimed that the blisters were painful, itchy, left scarring on his body, and interrupted his sleep. 

During the May 2015 Board hearing, the Veteran testified that almost all parts of his body, such as his face, chest, back, forearms, deltoids, triceps, legs, feet, and knees were inflamed due to lesions. The Veteran testified that a February 2014 flare-up covered 100 percent of his body. 

A July 2015 Central Valley Foot & Ankle, Inc. treatment note indicated that the Veteran was diagnosed with onychomycosis and onychodystrophy of all 10 toenails, which were slightly painful to palpation. The Veteran did not exhibit erythema, edema, ecchymosis, open lesions or signs of bacterial or fungal infection. The Veteran's symptoms manifested as thick, discolored toenails. The examiner discussed treating the condition with topical antifungal medication. In September 2015, the Veteran sought treatment for painful hyperkeratosis. 

The Veteran was afforded a VA examination in August 2016. The Veteran's tinea pedis; lichen planus; and onychomycosis diagnoses were confirmed. The Veteran did not exhibit any skin rash or related symptoms on his entire body or exposed areas during the examination. The Veteran was not using any medication for his skin condition at the time of the examination. The Veteran reported that his last flare up was in February 2016 and that his tinea pedis and onychomycosis had totally resolved. The Veteran was treated with topical corticosteroids, hydrocortisone cream 1%, for lichen planus for less than 6 weeks in the preceding 12 months. The Veteran reported intermittent flare ups of lichen planus every 1 1/2 years that lasted a month and covered 30-40 percent of his body. The Veteran treated the lichen planus with hydrocortisone cream, locally, twice a day, during the flare ups. 

A June 2017 Central Valley Foot & Ankle, Inc. treatment note indicated that the Veteran was diagnosed with tinea unguium; tinea pedis; corns and callosities; and yellow nail syndrome. The Veteran's toenails, 1-5 bilaterally, showed elongation with onychomycosis; onychodystrophy; mild onychocryptosis; discoloration; and were painful to palpation. The Veteran exhibited multiple plantar hyperkeratosis greater than 5 in number with residual lichen planus and tinea pedis.  The examiner noted that the Veteran had to use oral Lamisil antifungal pills in the past for onychomycosis and tinea pedis. 

In a July 2017 statement, the Veteran contended that he had severe pain associated with lichen planus, onychomycosis, and tinea pedis. The Veteran stated that he believed that he would continue to experience medical conditions related to his service-connected lichen planus, onychomycosis, and tinea pedis. The Veteran stated that the dorsum of both his feet had pedial skin and were extremely xerotic with very heavy indurated papules, the left foot greater than the right.

A January 2018 Central Valley Foot & Ankle, Inc. treatment note reiterated the clinical findings documented in the June 2016 Central Valley Foot & Ankle, Inc. treatment note. 

Based upon the foregoing evidence of record, the Board finds that a preponderance of the evidence is against a finding that the Veteran is entitled to rating in excess of 30 percent for his service-connected lichen planus, tinea pedis, and onychomycosis. 

As an initial matter, the evidence does not show that the Veteran's skin condition has covered more than 40 percent of his entire body or exposed areas affected, warranting an evaluation of 60 percent. Indeed, the April 2006 and August 2016 VA examination findings have consistently demonstrated that the service-connected lichen planus, tinea pedis, and onychomycosis covers less than 40 percent of the Veteran's entire body and exposed areas affected. 

The evidence also fails to show that the Veteran's skin condition has required constant or near-constant systemic medications or intensive light therapy during the preceding 12 month period. In this regard, the medical and lay evidence throughout the appeal period consistently demonstrates that the Veteran's treatment for service-connected lichen planus, tinea pedis, and onychomycosis has been limited to the use of topical corticosteroid medications; notably, in the form of creams/ointments and are not considered systemic therapy. The June 2017 and January 2018 private treatment notes indicating that the Veteran used oral Lamisil antifungal medications "in the past" are at variance with clinical and lay evidence of record, which indicate that the Veteran consistently used topical corticosteroids, specifically hydrocortisone cream 1%, Spectazole 1%, Triacinolone 0.1%, Lamisil cream, and Effudex cream to treat his skin condition. 

Lastly, to the extent that the Veteran asserts that his lichen planus, tinea pedis, and onychomycosis covers a greater percentage of his exposed and/or total body area, the Board finds his assertions are outweighed by the competent VA examination reports. The Board finds the observations of the VA medical professionals to be more probative as to the percentage of body area affected, as such professionals have the training and experience making them more qualified to provide such detailed observations regarding the skin condition and the human body. 

In sum, the preponderance of the evidence is against the claim, and, therefore, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107 (b); 38 C.F.R.        § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for lichen planus, tinea pedis, and onychomycosis is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


